Citation Nr: 0934608	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-43 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.   
Including his reserve component, he had more than 26 years of 
service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in 
December 2008 in order to schedule a hearing for the Veteran.  
A review of the record shows that the RO has complied with 
all remand instructions to the extent possible.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Veteran testified at a 
hearing before the Board in July 2009.  The Oakland, 
California, RO has jurisdiction of the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran's hearing loss disability is causally related 
to his active duty service.

2.  The Veteran's tinnitus is causally related to his active 
duty service.  


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2008).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria & Factual Background

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

In the present case, the Veteran contends to have been 
exposed to loud noise from artillery and trucks during active 
service.  The Veteran provided sworn testimony in July 2009 
regarding the noise exposure that he had during active 
service.  Hearing transcript, page 3.   

A service Report of Medical History dated in May 1974 for 
enlistment purposes reflects that the Veteran checked the 
'no' boxes for ear, nose, or throat trouble and hearing loss.  
A Report of Medical Examination dated in May 1974 for 
enlistment purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

A Report of Medical History dated in October 1976 for 
purposes of application for airborne school reflects that the 
Veteran checked the 'no' boxes for ear, nose, or throat 
trouble and hearing loss.  A Report of Medical Examination 
dated in October 1976 for purposes of application for 
"airborne school and ranger" reflects that the Veteran's 
ears were clinically evaluated as normal.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

A Report of Medical Examination dated in May 1977 for 
separation purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing is 
illegible.  

Private medical records from Central California Ear Nose & 
Throat Medical Group dated in November 2003 reflect that the 
Veteran complained of tinnitus.  

VA outpatient treatment records dated in December 2004 
reflect that the Veteran was examined by S.G.M., Au.D., CCC-
A.  The Veteran reported exposure to significant noise caused 
by gunfire and traveling in trucks during service.  He denied 
any significant noise exposure related to his occupation as a 
postal carrier.  Following audiometric testing, S.G.M. 
diagnosed bilateral mild sensorineural hearing loss from 250 
to 8000 Hz, then dropping to moderate sensorineural hearing 
loss between 3000 to 8000 Hz range.  The examiner opined 
that, based on available information, it is more likely than 
not that the Veteran's hearing loss is related to events 
encountered during time served in the military.  

Analysis

Hearing Loss

The Board notes that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under the facts of this case the Board finds that the 
evidence is at least in equipoise as to the etiology of the 
hearing loss.  The record contains evidence of hearing loss 
disability under 38 C.F.R. § 3.385 along with a nexus 
statement in his favor from a medical professional.  The 
Veteran provided sworn testimony regarding his exposure to 
acoustic trauma during active service, and his testimony is 
credible.  Accordingly, with all reasonable doubt being 
resolved in his favor, service connection for hearing loss is 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Tinnitus

Although tinnitus has been described as subjective, the Board 
views the medical evidence as showing that the Veteran 
currently suffers from tinnitus disability.  Indeed, VA 
treatment records dated in December 2004 provide a diagnosis.  
The essential question is whether the tinnitus is related to 
the noise exposure during service.  The Board finds it highly 
significant that, as noted above, service connection for 
hearing loss has been established based on noise exposure 
during service.  The December 2004 report also implicates 
tinnitus as being related to in-service acoustic trauma by 
indicating that the Veteran, with a history of artillery 
noise, now had increased tinnitus.  The Veteran's spouse also 
submitted her written statement regarding the onset of the 
Veteran's tinnitus.  Under the circumstances, the Board 
believes that the tinnitus issue also falls within the area 
of reasonable doubt contemplated by 38 U.S.C.A. § 5107(b).  
In such a case, all such reasonable doubt is to be resolved 
in the Veteran's favor.  Entitlement to service connection 
for tinnitus is warranted on that basis.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefits sought by the 
Veteran are being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


